Citation Nr: 0114788	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  95-02 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for a prostate disorder.

Entitlement to service connection for a low back disability, 
to include lumbar strain with degenerative arthrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION


The veteran had active service from June 1968 to March 1972 
and from June 1972 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim for 
service connection for lumbar strain with degenerative 
arthrosis, and a May 1996 rating decision by the same RO, 
which denied the veteran's claim for service connection for a 
prostate disorder as not well-grounded.


                                                         
REMAND 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Veterans Claims Assistance Act of 2000 provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Such assistance includes a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  Such 
examination or opinion is warranted if the evidence of 
record, including lay statements of the claimant, contain 
competent evidence of current disability or persistent 
symptoms of current disability, indicate that the disability 
or symptoms may be associated with service, and does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098 (2000) (to be codified as amended at 38 U.S.C. § 
5103A(d)).  A VA examination or medical opinion is not 
required where there is no reasonable possibility that such 
assistance would aid in substantiating the claim, see Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2097 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(a)(2)), or is not 
necessary to make a decision on the claim, see Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2098 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d)).  

In this case, service medical records pertaining to the 
veteran's two periods of active duty (June 1968 to March 
1972, and June 1972 to April 1991) show that he was treated 
for a back sprain in June 1968, and low back pain on multiple 
subsequent occasions, to include October 1971, September 
1973, March and December 1974 and December 1979.  While there 
is also some indication that the veteran may have had a low 
back disability prior to service, and there was no low back 
disorder noted at the time of his separation from service in 
April 1991, a VA examination in May 1993 resulted in a 
diagnosis of chronic lumbosacral strain.  A medical opinion 
as to the etiology of the veteran's low back disability was 
not obtained.  

As to other claim in appellate status, the service medical 
records show the veteran reported experiencing burning on 
urination that in June 1970, dysuria was noted in July 1970 
and September 1973, a diagnosis of prostatitis was recorded 
in December 1979, and in December 1992, it was reported that 
the veteran's prostate was enlarged.  

In view of the forgoing, to include the relevant clinical 
findings noted during the veteran's service, it is the 
Board's judgment that VA examinations that include medical 
opinions addressing the contended causal relationships are 
warranted.  Veterans Claims Assistance Act, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

The Board further notes that, because of the change in the 
law brought about by the Veterans Claims Assistance Act of 
2000, the RO should review this case to insure compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  Because the RO has not yet had the opportunity to 
consider whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
prostate and low back disabilities since 
service.  After securing the necessary 
release, the RO should obtain those 
records which have not already been 
obtained.

3.  Upon completion of the above, the 
veteran should be afforded a VA 
orthopedic examination.  The examiner is 
requested to review the veteran's claims 
file, including the service medical 
records and all pertinent post-service 
medical records.  Based on the 
examination, an interview with the 
veteran and a review of the record, an 
examiner should proffer an opinion, with 
supporting analysis, as to whether it is 
at least as likely as not that any low 
back disability that may be present began 
during or is causally linked to any 
incident of his active service.  Should 
the examiner conclude that the veteran's 
current low back disability pre-existed 
his active service, the examiner should 
proffer an opinion, with supporting 
analysis, as to whether it is at least as 
likely as not that the veteran's current 
low back disability was aggravated 
(worsening of underlying condition) 
during his active service.

A rationale for all conclusions should be 
provided.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examination report should reflect that a 
complete review of the record was made.  
All tests deemed necessary should be 
conducted.

4.  The veteran should also be afforded a 
VA genitourinary examination.  The 
examiner is requested to review the 
veteran's claims file, including the 
service medical records and all pertinent 
post-service medical records.  Based on 
the examination, an interview with the 
veteran and a review of the record, an 
examiner should proffer an opinion, with 
supporting analysis, as to whether it is 
at least as likely as not that any 
prostate disorder that may be present 
began during or is causally linked to any 
incident of active service.

A rationale for all conclusions should be 
provided.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examination report should reflect that a 
complete review of the record was made.  
All tests deemed necessary should be 
conducted.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for a prostate disability and 
lumbar strain with degenerative arthrosis 
on the merits.  If either benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.








The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

